MEMORANDUM ***
William E.H. Tagupa appeals pro se from the district court’s summary judgment for the United States Navy in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Leong v. Potter, 347 F.3d 1117, 1123 (9th Cir.2003), and we affirm.
The district court properly granted summary judgment because Tagupa failed to raise a triable issue that the Navy’s legitimate and nondiseriminatory reason for not hiring Tagupa as Assistant Counsel — two negative job references — was pretext for an unlawful motive. See id. at 1124 (affirming summary judgment where plaintiff did not raise a genuine issue of material fact to rebut the employer’s nondiscriminatory reason for adverse employment decision).
Tagupa failed to raise a triable issue that he was “clearly superior” to those selected. See Schuler v. Chronicle Broad. Co., 793 F.2d 1010, 1011 (9th Cir.1986) (plaintiffs subjective personal judgments of qualifications do not raise genuine issues of material fact). Tagupa also failed to raise a triable issue that the Navy used subjective criteria “to mask discriminatory motives.” See Blue v. Widnall, 162 F.3d 541, 546 (9th Cir.1998) (affirming summary judgment for employer because plaintiff failed to present evidence “that the interview process was used to mask discriminatory motives.”).
Tagupa’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.